DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2020 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-7 directed to apparatus claims non-elected without traverse.  Accordingly, claims 5-7 have been cancelled.  These claims are not subject to rejoinder as apparatus claims cannot positively require the limitations of the allowable method claims. 

 Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 26 May 2020 are persuasive, specifically while the closest prior art previously cited in prior rejections teach the use of a rotary table for combining multiple MEA assemblies and pressure testing a fuel cell stack after it has been assembled (as previously applied in rejections), such fails to obviate a method for producing a resin  a second conveyance step of conveying a second electrode to the pressure bonding device by way of a rotary table; and a pressure bonding step of heating and pressing the sheet-shaped member joined to the resin frame member and the second electrode from above and below by the pressure bonding device, the heating and pressing directly bonding, via an adhesion layer, the electrolyte membrane to a first surface of the resin frame member and directly bonding the second electrode to a second surface of the resin frame member, the first surface being positioned opposite the second surface, and integrating the sheet-shaped member joined to the resin frame member and the second electrode together.  Conversely, the prior art previously applied has components that are already bonded does not directly bond the components as required during the claimed pressure bonding step. The claimed method allowing for efficient assembly of the resin frames equipped MEAs as discussed on page 6 of the specification as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723